Citation Nr: 0925574	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
torn lateral meniscus, right knee. 

2.  Entitlement to service connection for nerve damage in the 
left arm. 

3.  Entitlement to service connection for bilateral hearing 
loss disability. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for arthritis of the 
right knee. 

6.  Evaluation of sinusitis with rhinitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
By a rating action in February 2004, the RO denied the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for torn lateral meniscus, right knee; the 
RO also denied service connection for a left arm disorder.  
The Veteran perfected a timely appeal to that decision.  

Subsequently, in a rating action in May 2008, the RO granted 
service connection for sinusitis with rhinitis, evaluated as 
0 percent disabling effective December 21, 2007; that rating 
action also denied service connection for bilateral hearing 
loss and tinnitus.  A notice of disagreement with that 
determination was received in June 2008.  A statement of the 
case was issued in October 2008.  In a VA Form 9, received in 
December 2008, the Veteran indicated that he was only 
appealing the rating assigned for his sinusitis with 
rhinitis; however, in a statement dated in February 2009, the 
Veteran reinstated the other two issues addressed in the May 
2008 rating decision.  In a January 2009 rating decision, the 
RO increased the evaluation for sinusitis with rhinitis from 
0 percent to 30 percent, effective December 21, 2007.  That, 
however, is not the highest possible rating, so the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Supplemental Statements of the Case (SSOCs) were issued in 
January 2009 and April 2009.  

In his substantive appeal (VA Form 9), received in April 
2005, the Veteran requested a personal hearing before a 
Veterans Law Judge in Washington, D.C.  However, in a 
statement in support of claim (VA Form 21-4138), dated in 
April 2006, the Veteran requested that his hearing be 
cancelled.  See 38 C.F.R. § 20.704(e) (2008).  

In the February 2004 rating decision, the RO denied service 
connection for low back and cervical spine disorders.  A 
notice of disagreement (NOD) was received in February 2004.  
A statement of the case (SOC), addressing those issues was 
issued in February 2005.  However, on his April 2005 
substantive appeal (VA Form 9), the Veteran specifically 
stated that he was only appealing the issues of service 
connection for a right knee disorder and service connection 
for a left arm disorder.  In an attached statement, the 
Veteran specifically indicated that he would not continue the 
appeal on the issues of service connection for a cervical 
spine disorder and service connection for a low back 
disorder.  38 C.F.R. §§ 20.200, 20.202 (2008).  

In a rating action of February 2005, the RO granted service 
connection for remote left wrist chip fracture and removal of 
ganglion cyst, evaluated as 0 percent disabling, effective 
June 27, 2003.  An NOD as to that determination was received 
in April 2005.  An SOC was issued in September 2005.  
However, the record contains no substantive appeal with 
respect to that issue, and it has not been certified to the 
Board.  Therefore, that issue is not in appellate status, and 
will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2008).  

The issue of entitlement to service connection for arthritis 
of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  In a November 1970 rating decision, the RO denied service 
connection for torn lateral meniscus of the right knee.  The 
Veteran did not perfect an appeal to that decision, and it 
became final.  

2.  The evidence received since November 1970 does not, by 
itself or considered with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for torn lateral meniscus of the right 
knee.  

3.  Nerve damage in the left arm was not manifest in service 
or for within one year of separation.  Any current nerve 
damage of the left arm is not attributable to service.   

4.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  

5.  Hearing loss disability is not attributable to service.  

6.  Tinnitus was not manifest in service and is not 
attributable to service.  

7.  The Veteran's sinusitis with rhinitis is manifested by 
recurrent congestion, headaches, and x-ray evidence of 
chronic sinusitis.  He has not had repeated surgeries, 
chronic osteomyelitis, or constant symptoms of sinusitis.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1970 rating 
decision, denying service connection for torn lateral 
meniscus of the right knee, is not new and material; 
therefore, this claim cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).  

2.  Nerve damage in the left arm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

5.  The criteria for an evaluation in excess of 30 percent 
for sinusitis with rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6512 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in August 2003, September 2003, November 2003, 
and January 2008 from the RO to the Veteran which were issued 
prior to the RO decisions in February 2004 and May 2008, 
respectively.  Additional letters were issued in September 
2007 and June 2008.  Those letters informed the Veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in 
September 2005, March 2008, April 2008, December 2008 and 
April 2009.  Moreover, the February 2005 SOC, the October 
2005 SSOC, the December 2007 SSOC, the June 2008 SSOC, the 
October 2008 SOC, the January 2009 SSOC and the April 2009 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

In light of the January 2008 VCAA letter issued to the 
Veteran and the October 2008 SOC, the Board finds that the 
Veteran was informed of the criteria for establishing a 
higher evaluation for sinusitis with rhinitis.  Another 
letter was issued in June 2008, which specifically informed 
the Veteran that ratings were assigned with regard to 
severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided an SSOC in January 
2009, which reviewed and considered all evidence of record.  
Therefore, the Veteran has been provided with all necessary 
notice regarding his claims for higher evaluations.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded examinations in September 2005, October 
2005, March 2008, April 2008, and April 2009.  The 
examinations were conducted by a medical doctor.  The reports 
reflect that the examiners solicited symptoms from the 
Veteran, examined the Veteran, and provided diagnoses 
consistent with the record.  The opinions included 
consideration of the relevant record, physical, and 
eletrodiagnostic testing.  Therefore, these examinations are 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for torn lateral meniscus of 
the right knee, entitlement to service connection for a left 
arm disorder, service connection for bilateral hearing loss 
disability, service connection for tinnitus, and entitlement 
to a higher evaluation for sinusitis with rhinitis, given 
that he has been provided all the criteria necessary for 
establishing service connection and higher ratings, and 
considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  

II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final and can 
no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.).  
However, pursuant to 38 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for torn lateral meniscus of the 
right knee after August 29, 2001, the Board will apply these 
revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The Veteran served on active duty from July 1961 to October 
1965; his DD Form 214 indicates that his military 
occupational specialty was as a Motor Vehicle Operator.  At 
the time of his enlistment examination in July 1961, clinical 
evaluation of the ears was reported as normal; pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
0
LEFT
10
5
10
-
10

The service treatment records indicate that the Veteran was 
seen on several occasions for a ganglion cyst on the left 
wrist.  In March 1962, he was injured by an unknown assailant 
while walking on base; he was diagnosed with multiple 
contusions on the left shoulder.  In July 1963, he underwent 
removal of a ganglion cyst on the left hand.  In September 
1964, he was diagnosed with mucopurulent post nasal 
discharge; he was prescribed Actifed.  The service treatment 
records, including the July 1961, were negative for any 
complaints, findings, or diagnoses of a right knee disorder, 
ulnar nerve disability of the left arm, or tinnitus.  On the 
occasion of a separation examination in October 1965, the 
ears were reported to be normal; whispered and spoken voice 
testing revealed 15/15 hearing bilaterally.  Clinical 
evaluation of the lower extremities, including the right 
knee, as well as the upper extremities, including the left 
arm, was normal.  

The Veteran filed an initial claim for service connection for 
a right knee disorder (VA Form 21-526) in October 1970.  
Submitted in support of the claim was a VA hospital summary, 
which shows that the Veteran was admitted to a hospital in 
October 1970 with a history of injuring the right knee in the 
army; however, the knee didn't bother him much until 3 years 
ago when it would occasionally swell, pop and he would have 
discomfort and some inability to completely extend the leg.  
The Veteran underwent removal of the lateral meniscus of the 
right knee.  The discharge diagnosis was torn right lateral 
meniscus.  

By a rating action in November 1970, the RO denied the claim 
for service connection for a right knee disorder; this 
decision was based on a finding that there was no record of 
treatment or complaint of a right knee disability during 
service.  The Veteran did not perfect an appeal of that 
decision.  

An application for service connection (VA Form 21-526) was 
received in June 2003.  Submitted in support of the claim 
were private treatment reports dated from August 1999 through 
October 2002.  The Veteran was seen in August 1999 with 
complaints of injuring his hands during a motor vehicle 
accident in December 1996; he reported having a difficult 
time keeping work secondary to pain.  The Veteran also 
complained of pain in his shoulder and arms.  A progress note 
dated August 18, 1999 reflects an assessment of bilateral 
carpal tunnel.  In a treatment report, dated August 31, 1999, 
Dr. Albert H. Bartschmid indicated that the Veteran was 
referred to him for complaints of bilateral hand pain, 
weakness, and numbness; he related the onset of his 
complaints of a motor vehicle accident in December 1996, 
which he stated was a "whiplash" type injury.  His chief 
complaint involved his hand symptoms.  Examination revealed 
numbness in the median nerve distribution of both hands and 
no muscle atrophy or weakness.  The impression was suspicion 
of bilateral carpal tunnel syndrome.  

Also among these records is a treatment report from Dr. Brian 
O'Grady, dated October 20, 1999, who concluded that the 
Veteran's first problem was myofascial syndrome of his neck, 
trapezius muscle.  He stated that the Veteran may have some 
rotator cuff problems in the left shoulder as well.  Dr. 
O'Grady also noted that the Veteran's main complaint of his 
hands going out was probably related to bilateral tardy ulnar 
palsy or an injury to the ulnar nerves at the elbow and to a 
very lesser degree, his median nerves at the wrist.  
Following an evaluation, the pertinent diagnoses were 
myofascial syndrome, possible rotator cuff problems on the 
left side, and bilateral ulnar neuropathy.  In an addendum to 
the above report, Dr. O'Grady stated that an EMG and nerve 
conduction study showed a mild to moderate compression of the 
left ulnar nerve at the elbow which certainly would 
contribute to the Veteran's left arm symptoms.  He stated 
that this is more than contributing to the left arm symptoms.  
The doctor also stated that the hand symptoms bilaterally are 
probably related to bilateral ulnar nerve entrapment.  During 
a clinical visit in December 1999, the Veteran complained of 
ongoing pain in his arms and neck.  It was noted that he 
seemed to have been shuffled back and forth between the 
Orthopedist and the Neurosurgeon, neither one of which feels 
that a surgery will help his problems at this point.  It was 
also noted that the Veteran was scheduled for further EMG 
testing to confirm any nerve impingement either on the ulnar 
side or Carpal Tunnel.  The assessment was ongoing myofascial 
pain with possible nerve impingement.  

The Veteran was afforded a VA examination in April 2004.  At 
that time, it was noted that the Veteran had an EMG/nerve 
conduction velocity of upper extremities for his symptoms of 
pain and numbness around 1999.  The Veteran also gave a 
history of left nerve transfer done around 1999; his symptoms 
initially improved, but they later recurred.  The Veteran 
reported a left hand injury around 1962 due to a fall when he 
was in service, and having had a chip fracture at the time on 
the radial aspect of the left wrist.  He also had a ganglion 
cyst removed from the left wrist.  The examiner noted that 
the Veteran was known to have cervical disc disease and had 
an MRI done by is private doctor and symptoms of 
radiculopathy was also considered.  The Veteran complained of 
left wrist and hand pain; he also complained of numbness in 
the thumb and radial aspect, and some swelling.  The Veteran 
reported severe interference with his daily activities and 
work due to the left hand pain and numbness.  It was noted 
that the NCV/EMG study of the left and right upper 
extremities revealed normal findings; however, the conduction 
velocity of the left ulnar nerve across the elbow was 
relatively slower than distal segment and sensory distal 
latency of the left ulnar nerve was at upper normal range, 
which could be the remnants of damage of ulnar nerve at 
elbow, prior to transposition of ulnar nerve in 1999.  

The pertinent diagnoses were remote left wrist injury with 
residual, history of chip fracture; status post remote 
ganglion cyst removal, left wrist; left hand numbness, status 
post left ulnar nerve transfer with residual; and cervical 
spine degenerative disc disease.  The examiner stated that 
the Veteran's symptoms in the left hand, wrist, and left 
upper extremity appear to be multifactorial.  Left wrist pain 
likely to be due to remote left wrist injury.  Left hand 
numbness, based on NCV report, likely to be related to the 
left ulnar transfer and residuals.  Subsequently, the 
examiner stated that the left wrist symptoms are more likely 
than not related to remote left wrist injury with history of 
chip fracture; however, the left hand numbness is as likely 
as not related to left ulnar transfer procedure and 
residuals.  

Following a September 2005 peripheral nerves examination, the 
examiner stated that the NCV/EMG study of the left and right 
upper extremities revealed normal findings.  However, the 
conduction velocity of the left ulnar nerve across the elbow 
is relatively slower than distal segment and sensory distal 
latency of the left ulnar nerve is at upper normal range, 
which could be the remnants of damage of ulnar nerve at 
elbow, prior to transposition of ulnar nerve in 1999.  The 
examiner stated that peripheral neuropathy not found on the 
examination.  Following a review of the claims folder, in 
October 2005, a VA examiner confirmed that no findings of any 
peripheral neuropathy related to the shoulder or wrist 
conditions were found.  He stated that objective findings 
were of the ulnar nerve at the elbow, with slowing noted on 
nerve conduction testing, relative to the prior nerve 
transposition procedure.  The examiner further noted that no 
EMG or NCV evidence of a separate peripheral neuropathy was 
found, and on current examination, there were also no 
objective findings of any other nerve involvement.  The 
examiner stated that subjective symptoms noted were most 
likely related to the ulnar nerve abnormality noted at the 
elbow, and cannot be attributed to the wrist or shoulder 
conditions.  Thus, it is less likely than not that any 
relationship exists between the service-connected left wrist 
and left shoulder conditions to the claimed nerve damage in 
the left arm.  

Received in December 2006 were VA progress notes dated from 
February 2004 through November 2006.  An x-ray study of the 
right knee, dated in February 2004, revealed mild 
degenerative joint disease of the right knee.  The Veteran 
was seen in July 2007 for evaluation of his medical problems, 
including hearing loss.  The assessment was hearing loss.  

The Veteran's claim for service connection for bilateral 
hearing loss and tinnitus was received in 2007.  The Veteran 
was seen for an Audiological assessment in August 2007; at 
that time, he reported difficulty hearing and understanding 
normal conversation when riding in a car.  He did not 
speculate as to the cause of his hearing loss or when he 
first noticed it.  The examiner noted that there was a 
history of military noise exposure without hearing 
protection; he was a truck driver.  The Veteran indicated 
that he often fired a 50 caliber machine gun and other 
weapons; he did not serve in combat.  There was also civilian 
noise exposure without hearing protection.  The Veteran also 
reported an occasional humming in both ears; he could not 
recall when he first noticed this, but it was many years ago.  
The assessment was normal to moderately-severe to mild 
sensorineural hearing loss in the right ear, and normal to 
severe to mild sensorineural hearing loss in the left ear.  

A VA examination was conducted in March 2008 for evaluation 
of the Veteran's sinusitis with rhinitis.  At that time, he 
stated that he was currently on loratadine, flunisolide nasal 
spray, and ipratropium nasal spray.  There was no 
interference with breathing, and no discharge.  Speech was 
not impaired.  It was noted that the Veteran gets 
intermittent headaches about 3-4 times a week, lasting for 
several hours to a day; there was no nausea or vomiting.  
There was no phonosensitivity, but there was some 
photosensitivity.  There were no incapacitating episodes.  
The headaches start diffusely.  It was noted that the Veteran 
has retired and he is self-efficient in day-to-day 
activities.  Examination revealed no nasal polyps.  There was 
no bacterial infection.  No organic obstruction was noted.  
No septal deviation was noted.  There was tenderness in the 
retroorbital area.  The pertinent diagnosis was chronic 
sinusitis with rhinitis with about 5-6 episodes during the 
year without incapacitation and return to normal baseline 
activity.  

The Veteran was afforded a VA Audiological evaluation in 
April 2008.  At that time, he reported difficulty hearing and 
understanding at all times.  The Veteran stated that his 
hearing loss and tinnitus are related to the excessive noise 
levels that he was exposed to during his four years of active 
duty in the marines; he was in motor transport and was 
involved in testing 30 and 50 caliber machine guns.  It was 
noted that there was history of military noise exposure 
without hearing protection.  There was also civilian noise 
exposure; he reported working in construction since leaving 
the Marines.  The Veteran also reported a frequently 
occurring bilateral "buzzing" type tinnitus of moderate 
severity.  He did not report any ear disease.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
65
LEFT
40
50
70
70
-

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 in the left ear.  The 
examiner noted that for the frequencies 500 to 4000 HZ, a 
bilateral sensorineural hearing loss was noted.  His right 
ear has a mild to moderate loss for 500 to 1000 Hz and a 
moderately severe loss for 2000 to 4000 Hz.  His left ear has 
a moderate loss at 500 to 1000 Hz and a severe loss at 1500 
to 4000 Hz; he reported the presence of frequently occurring 
bilateral tinnitus of moderate severity and lasting three to 
five minutes in duration.  The examiner noted that the 
Veteran's separation test indicated that he had normal 
hearing at the time; therefore, it is less likely than not 
that the hearing loss and tinnitus are a result of military 
noise exposure while in the Marine Corps.  No medical problem 
exists that, if treated, might cause a change in hearing 
threshold levels.  

Of record is a statement from Dr. Kumar Sathianathan, dated 
in October 2008, indicating that the Veteran has problems 
with allergies and sinus infections due to a large nasal 
polyp.  Dr. Sathianathan stated that the Veteran needed to be 
referred to an eye, nose and throat specialist.  

The Veteran was afforded a VA examination in December 2008 
for evaluation of sinuses.  At that time, it was noted that 
the Veteran was currently on Loratadine and flunisolide nasal 
sprays as well as ipratropium nasal spray with some relief, 
and there are no side effects.  The Veteran reported no 
interference with breathing and no purulent discharge.  
Speech is not impaired.  It was noted that the Veteran gets 
intermittent headaches about 3-4 times a week, lasting 
several hours to a day, and there is no nausea or vomiting.  
He takes over-the-counter medication with some relief; there 
are no side effects.  No incapacitating episodes were 
reported.  The headaches start diffusely.  It was also 
reported that the Veteran has retired; he is self sufficient 
in day-to-day activities.  Examination revealed no nasal 
polyps; there was no bacterial infection.  No organic 
obstruction was noted.  No septal deviation was noted.  There 
was tenderness in the retroorbital area.  The pertinent 
diagnosis was chronic sinusitis with rhinitis with about 5 to 
6 episodes during the year without incapacitation and return 
to normal baseline activity.  The examiner stated that the VA 
examination of the nose in March 2008 was not in the context 
of ENT specialized equipment for visualization of the nasal 
cavity, nor with the benefit of chemical vasoconstriction, 
such that a polyp, even though present, could have been 
missed.  Thus, if in another more specialized examination a 
polyp has been visualized and annotated, then that finding is 
to be considered valid, and is consistent with the Veteran's 
known condition.  No further examination is deemed indicated 
to verify the presence or absence of a polyp, and chronic 
sinusitis has been verified radiographically.  

In a statement dated in February 2009, Dr. Jill Davidson 
noted that the Veteran was seen for at her office for a 
hearing evaluation.  She stated that the Veteran had a 
history of noise exposure stemming from 4 years in the U.S. 
Military, where he was subjected to machine gun fire and 
small arms fire.  In addition, he also experiences ringing in 
both ears.  The Veteran also reported difficulty hearing, 
especially in his left ear; he currently wore binaural 
hearing aids.  Otoscopic examination was unremarkable 
bilaterally.  Audiometric examination revealed a mild to 
moderate-severe sloping high frequency hearing los 
bilaterally with good speech discrimination in the right ear 
and fair discrimination in the left ear.  Dr. Davidson 
indicated that she reviewed the Veteran's service treatment 
records showing his hearing at entry and his subsequent 
separation.  At that time of discharge, the audiometer was 
being repaired so there is no record of a hearing test at 
that time.  There is a significant difference in his hearing 
levels between the first exam and the results of today's 
test.  Dr. Davidson stated that it was her opinion that the 
hearing loss and tinnitus experienced by the Veteran is 
likely related to the acoustic trauma suffered while on 
active duty in the military.  

The Veteran was afforded a VA Audiological evaluation in 
April 2009.  At that time, the Veteran reported hearing loss 
had been present for 8 to 10 years; it was noted that he 
served in the military as a motor transport person and was 
not exposed to active combat.  The Veteran reported military 
noise exposure from artillery, engines, and gunfires; he 
noted that hearing protection was not used.  He also reported 
occupational noise exposure for 25 years while working as a 
truck driver, during which hearing protection was not used.  
During the last examination, he also reported 6 years of 
noise exposure in construction sites, during which hearing 
protection was not used.  The Veteran reported recreational 
noise exposure through such activities as hunting, target 
shooting, chain saws, and lawn equipment; he reported such 
noise exposure for 40 years, during which hearing protection 
was not used.  He denied any recent history of ear infection 
or pain.  He did report occasional dizziness over the last 4 
to 5 years associated with getting up to fast.  The Veteran 
reported he sustained a concussion during childhood; however, 
he stated that hearing was not affected; family history was 
negative for hearing loss.  The Veteran complained of 
tinnitus, which started one year ago.  It was noted that the 
Veteran's description of the head noises was inconsistent 
with previous reports of the sounds.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
55
60
55
LEFT
15
40
75
70
65

The examiner noted that the Veteran had normal hearing 
sloping to a moderately severe sensorineural hearing loss for 
the right ear and normal hearing sloping to a severe 
sensorineural hearing loss for the left ear.  The examiner 
stated that while a significant shift in hearing did occur 
between the entrance physical dated in July 1961 and today's 
results, the Veteran has a substantial history of nonmilitary 
related noise exposure.  The examiner noted that service 
medical records documented normal hearing on the enlistment 
physical and normal hearing for the whisper test on the 
separation physical.  The examiner stated that, due to the 
absence of ear and frequency specific audiometric testing at 
the Veteran's separation physical, it is not possible to 
determine if there was a change in hearing during military 
service.  The Veteran reported extensive post-military 
occupational and recreational noise exposure.  The examiner 
concluded that, in his opinion, it is less likely than not 
that the hearing loss is related to military noise exposure.  
He also reported the presence of frequent bilateral tinnitus 
which he stated began approximately one year ago.  If the 
tinnitus began approximately one year ago, it was not caused 
by military service.  

An evaluation for ear diseases was also conducted in April 
2009.  The pertinent diagnosis was high frequency 
sensorineural hearing loss with tinnitus.  The examiner 
stated that he agreed with audiology that his probably is not 
related to military and the Veteran has an asymmetrical 
hearing loss at two frequencies and deserves hearing studies 
on a yearly basis.  


IV.  Legal Analysis-N&M evidence-S/C torn lateral menisus of 
the right knee.

As noted above, service connection for torn lateral meniscus 
of the right knee was denied in a November 1970 rating 
decision.  He was informed of the determination and of the 
right to appeal.  He did not appeal and that determination 
became final.  Since that determination, he has applied to 
reopen the claim.  A claim may be reopened upon the receipt 
of new and material evidence.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record included the 
Veteran's service records, his assertion that he had injured 
his right knee in service, and a post service VA hospital 
summary, dated in October 1970, showing a diagnosis of torn 
lateral meniscus of the right knee.  In essence, there was 
evidence of a current disability, but no accepted evidence of 
an in-service injury or of a nexus to service.  In essence, 
at the time of the prior decision, there was evidence of post 
service disability, but no accepted evidence of a nexus to 
service.  

The evidence received subsequent to November 1970 consists of 
VA medical records as well as private treatment reports, 
which show that the Veteran continued to receive treatment 
for a right knee disorder, diagnosed as degenerative joint 
disease, right knee.  However, with the exception of the 
Veteran's own statements, none of the evidence suggests that 
the Veteran's current right knee disorder is related to his 
military service.  The fact that there was a post service 
right knee disorder had previously been established.  
Evidence that confirms a known fact is cumulative.  

In sum, the evidence added to the record since the November 
1970 denial of service connection for torn lateral meniscus 
of the right knee is not new and material.  The evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Stated differently, at the time of the prior 
decision, there was a lay assertion of a nexus to service and 
proof of post service disability, a torn lateral meniscus of 
the right knee.  Since then, no facts have changed.  The 
Veteran's assertion that he has a right knee disorder related 
to service is cumulative of his prior claim and, therefore, 
cumulative.  Accordingly, the Board finds that new and 
material evidence has not been received, and the  Veteran's 
claim of entitlement to service connection for torn lateral 
meniscus of the right knee may not be reopened.  38 C.F.R. 
§ 3.156(a) (2008).  To the extent that there is a diagnosis 
of degenerative joint disease, such shall be addressed as a 
new claim.  


V.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Left arm neurologic disorder.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that although the service 
medical records indicate that the Veteran was assaulted in 
service, there is no indication of a left upper extremity 
radiculopathy.  And, while the Veteran had a cyst removed 
from the left wrist and hand, nerve damage in the left arm 
was not identified.  Rather, at separation, clinical 
evaluation of the neurologic system and upper extremities was 
normal.  In fact, the Veteran has not identified any evidence 
demonstrating such disabilities in service or for several 
years thereafter.  The first records pertaining to complaints 
of left arm pain and numbness pain date to August 1999, at 
which time the Veteran attributed the onset of hand pain and 
numbness to a motor vehicle accident in December 1996, 
approximately 31 years after service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  The evidence establishes 
a remote onset of the Veteran's complaints of left arm pain 
and numbness.  While the record demonstrates a current 
diagnosis of neuropathy abnormality in the left arm, it does 
not contain reliable evidence which relates this claimed 
disability to any injury or disease in service, to include 
the service-connected left shoulder or left wrist 
disabilities.  With respect to the Veteran's complaints of 
pain and numbness of the left arm, the more probative 
evidence of record indicates that those symptoms are related 
to the remnants of damage of the ulnar nerve at the elbow, 
prior to transposition of ulnar nerve in 1999.  There is no 
reliable indication that any current left arm neurologic 
disability is related to any incident of the Veteran's 
military service.  It is noteworthy that, following a VA 
examiner in October 2005, a VA examiner stated that 
subjective symptoms noted were most likely related to the 
ulnar nerve abnormality noted at the elbow, and cannot be 
attributed to the wrist or shoulder conditions.  Thus, it is 
less likely than not that any relationship exists between the 
service-connected left wrist and left shoulder conditions to 
the claimed nerve damage in the left arm.  Furthermore, there 
is no competent evidence of an organic disease of the nervous 
system within one year of separation.  In essence, the most 
probative evidence demonstrates that this disability is not 
related to service.  

The Board notes that the Veteran has asserted that he has 
suffered from left arm pain since service.  He is competent 
to report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with the normal clinical findings 
during service and the Veteran's specific denial of pertinent 
history during service.  Here, the Board is not presented 
with a mere absence of contemporaneous records.  Rather, the 
Board is presented with normal findings and the Veteran's 
specific denial of pertinent history.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  The Board also notes 
that when seen in August 1999, the Veteran reported a three 
year history of left arm pain, associated with a motor 
vehicle accident in 1996, rather than an in-service history.  
The Board considers the Veteran's August 1999 report, made 
for the purpose of treatment, to be a more accurate history.  
See Buchanan.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the  
Veteran's claim of entitlement to service connection for a 
left arm disorder, claimed as nerve damage in the left arm, 
and there is no doubt to be resolved.  

B.  Bilateral hearing loss disability.

The Veteran seeks service connection for a bilateral hearing 
loss disability.  The Veteran argues that exposure to the 
noise during service caused his condition.  After review of 
the evidence, the Board finds against the Veteran's claim.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board recognizes that the Veteran has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The Veteran's April 2008 
and April 2009 VA examinations show that the Veteran's 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater.  Both examinations reflect an assessment of high 
frequency sensorineural hearing loss in the right and left 
ears.  The defect in his claim, however, is a lack of 
probative evidence of a nexus to his service.  Significantly, 
the April 2008 VA examiner specifically stated that it is 
less likely than not that the hearing loss and tinnitus are a 
result of military noise exposure while in the Marine Corps.  
No medical problem exists that, if treated, might cause a 
change in hearing threshold levels.  Similarly, in April 
2009, the VA examiner stated that, due to the absence of ear 
and frequency specific audiometric testing at the Veteran's 
separation physical, it is not possible to determine if there 
was a change in hearing during military service.  The Veteran 
reported extensive post-military occupational and 
recreational noise exposure.  The examiner concluded that, in 
his opinion, it is less likely than not that the hearing loss 
is related to military noise exposure.  On the contrary, the 
Veteran has submitted a positive opinion from a private 
audiologist, Dr. Davidson, dated in February 2009, wherein 
she noted that there is a significant difference in the 
Veteran's hearing levels between the first exam and the 
results of today's test.  Dr. Davidson stated that it was her 
opinion that the hearing loss experienced by the Veteran is 
likely related to the acoustic trauma suffered while on 
active duty in the military.  

Based upon the cumulative record, the Board has placed 
greater probative value on the opinion proffered by the VA 
examiners and finds against the Veteran's claims.  The VA 
examiners' opinion was reached after review of the Veteran's 
claims file.  The Board finds that the opinion of the VA 
examiner is consistent with the historic record and is more 
probative as to the origin of the Veteran's hearing loss.  
Although Dr. Davidson indicated that she reviewed the 
Veteran's service treatment records and opined that the 
hearing loss is most likely secondary to loud noise exposure 
in service, the examiner fails to address the appellant's 
admitted post service noise exposure.  The failure to address 
material evidence renders the opinion less probative.  
Accordingly, the Board must find Dr. Davidson's opinion to be 
unpersuasive as to the relation of the Veteran's current 
hearing loss to service.  

It is not abundantly clear that the Veteran is suggesting 
that he has had a bilateral hearing loss since service; 
rather, he has maintained that his bilateral hearing loss is 
due to inservice events.  Nonetheless, in light of past joint 
motions involving similar circumstances, we will make a 
determination that it is implicit in the Veteran's 
contentions that he has had a bilateral hearing loss 
disability since service.  He has been more insistent that 
what he has now is due to post service onset.  To the extent 
that the Veteran has implied that his bilateral hearing loss 
disability is attributable to service, the Board notes that 
the Veteran separated from service in 1965, but the earliest 
mention of any hearing loss is in 2007, which is more than 32 
years after separation.  Although symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, we find that an assertion of chronicity and/or 
continuity is less reliable than the normal separation 
examination, the denial of hearing loss at separation and the 
silence of the record within three decades of separation from 
service.  The Board is not holding that corroboration is 
required.  Rather, we find his assertions to be less credible 
than the normal contemporaneous records.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  

Furthermore, the Veteran has not reported a consistent 
history regarding onset; rather, he has been relatively 
consistent regarding inservice and post service noise 
exposure.  However, when seen in August 2007, the Veteran did 
not speculate as to onset; but when seen in 2008, he reported 
a hearing loss dating back 8 to 10 years.  To the extent that 
he may imply that he has had hearing loss since service, he 
would not be a reliable historian.  To the extent that he 
asserts that hearing loss is due to noise exposure, medical 
examiners tend to support that lay assertion; what is in 
dispute is which noise exposure is productive of hearing loss 
disability.  That issue is primarily a medical determination, 
and the more probative evidence establishes a post service 
etiology.  In sum, bilateral hearing loss disability was 
first shown many years post-service and the most probative 
opinion evidence weighs against a nexus between current 
hearing loss and any incident of service.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); See also, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

C.  Tinnitus.

The Veteran is seeking service connection for tinnitus, which 
he believes developed as a consequence of service.  However, 
after careful review of the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for tinnitus.  

The Board observes that the Veteran did not engage in combat 
with the enemy.  We also note that the Veteran's DD Form 214 
indicates that he worked as a Motor Vehicle Operator; and, 
this report does not show that he received any citations or 
awards for participation in combat with the enemy.  See 38 
C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (b) (West 2002) are not applicable.  

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
Veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  However, the service treatment records 
are negative for any complaints and findings of tinnitus, and 
the April 2008 VA examiner stated that it is less likely than 
not that the tinnitus is a result of noise exposure while in 
the Marine corps.  A similar opinion was offered by another 
VA examiner in April 2009.  While the Veteran's private 
audiologist stated that it was her opinion that the tinnitus 
experienced by the Veteran is likely related to the acoustic 
trauma suffered while on active duty in the military, this 
opinion is not supported by the record.  

The Board recognizes that the Veteran states that he has 
tinnitus which is due to noise exposure in service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board finds the opinion of the VA Audiological examiners to 
be more probative than the Veteran's lay opinion and 
consistent with the record.  The examiner reviewed the claims 
file and noted that there was no reference to tinnitus in the 
service treatment records.  Additionally, the Board notes 
that the first reference to tinnitus in any medical records 
is in 2007 when the Veteran sought to establish service 
connection for tinnitus, more than 32 years after separation.  

To the extent that the Veteran has implied that he has had 
tinnitus since service, the Board finds such report to be 
unreliable.  As noted above, he did not report any tinnitus 
in service or at the time of his discharge from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  It is noteworthy that, when 
seen in April 2009, the Veteran reported a 1 year history of 
tinnitus rather than an inservice history.  In this case, 
there is a phenomenal gap in evidence of complaints, 
treatment or any indicia of disability including routine 
examinations.  Furthermore, when examined for separation, the 
Veteran was provided an opportunity to report a medical 
history; although he reported some history, he did not report 
a history of tinnitus.  His silence, when otherwise 
affirmatively speaking, constitutes negative evidence.  As 
noted above, during the VA examination in April 2009, the 
Veteran reported the onset of tinnitus as one year prior to 
the examination.  Therefore, the Board finds that the 
evidence presented by the Veteran, which attempts to 
establish continuity since discharge, is inconsistent and 
contradicted by the contemporaneous evidence of record.  The 
Veteran's inconsistencies show that the lay evidence is not a 
fully credible history with regard to the history of his 
tinnitus.  The Veteran's assertions of continuity, even if 
sworn, are not credible.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

The Board notes that there is a conflict in the medical 
evidence.  Significantly, Dr. Davidson opined that tinnitus 
is likely related to acoustic noise trauma while in service.  
The Board has considered that evidence and all evidence of 
record.  However, Dr. Davidson fails to address the gap in 
time between service and onset, and she fails to address the 
other sources of noise exposure.  A medical opinion that 
picks and chooses relevant facts is far less probative than a 
medical opinion that includes relevant facts.  The VA opinion 
is consistent with history and far more probative as to 
etiology.  

In summary, there is no reliable evidence of tinnitus in 
service or within the post service year, and no competent 
evidence attributing tinnitus to service.  The Veteran's 
remote assertions as to the onset of tinnitus are not 
credible.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  


VI.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's sinusitis with rhinitis 
has not changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Veteran's service-connected sinusitis has been evaluated 
as 30 percent disabling under Diagnostic Code 6512 for 
chronic frontal sinusitis.  38 C.F.R. § 4.97 (2008).  Under 
that diagnostic code, a disability is rated under the General 
Rating Formula for Sinusitis.  That formula provides that a 
30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following the 
rating formula defines an incapacitating episode of sinusitis 
as one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 (Diagnostic Code 6512).  

Based on the evidence, the Board does not find that a higher 
rating for the Veteran's chronic sinusitis with rhinitis is 
warranted.  The evidence shows that the Veteran continues to 
experience the symptomatology associated with sinusitis, 
e.g., headaches, pain and tenderness of the retroorbital 
area.  Therefore, while the Veteran has significant pain, 
headaches and tenderness of the affected sinus, such symptoms 
are already contemplated in the currently assigned 30 percent 
rating.  The evidence must show either occurrence of chronic 
osteomyelitis following a surgery or near-constant sinusitis 
for a 50 percent rating to be warranted.  In this case, 
chronic osteomyelitis or near-constant sinusitis has not been 
shown by the evidence of record.  In addition, there is no 
indication that the Veteran has had surgery, there is no 
evidence of purulent discharge or crusting, and no evidence 
of osteomyelitis.  Overall, based on the objective clinical 
record, including recent VA examinations, the exhibited 
symptomatology do not reflect or approximate the criteria for 
a higher disability rating.  

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's sinusitis, with rhinitis, has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
the disability has necessitated frequent periods of 
hospitalization.  

Accordingly, the Board finds that the impairment resulting 
from the Veteran's sinusitis, with rhinitis, is appropriately 
compensated by the currently assigned 30 percent schedular 
rating.  Under these circumstances, the claim of entitlement 
to a higher rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

The application to reopen a claim for service connection for 
torn lateral meniscus of the right knee is denied.  

Service connection for nerve damage in the left arm is 
denied.  

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

An evaluation in excess of 30 percent for sinusitis with 
rhinitis is denied.  



REMAND

As noted in the above decision, in a November 1970 rating 
decision, the RO denied service connection for a right knee 
disorder, diagnosed as torn lateral meniscus of the right 
knee.  At the time of the prior denial, there was no evidence 
of arthritis.  Therefore, service connection for arthritis 
was not explicitly or implicitly denied.  Furthermore, 
arthritis is subject to presumptive service connection 
whereas the meniscus impairment is not.  Whether we consider 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), Ephraim v. 
Brown, 82 F.3d. 399, 401 (Fed. Cir. 1996), or Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the result is the same; the 
appellant is entitled to de novo review.  
In light of the foregoing, additional development is 
warranted prior to appellate disposition of the issue in 
question.  Accordingly, the case is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
following actions: 

1.  The RO should adjudicate the 
Veteran's claim of entitlement to service 
connection for arthritis of the right 
knee.  The RO should also ensure that all 
development actions undertaken are in 
compliance with current guidance, to 
include affording the Veteran a VA 
examination if such is determined 
appropriate.  

2.  If upon completion of the above 
action the claim remains denied, the case 
should be returned to the Board after 
compliance with appellate procedure.  

No action is required of the Veteran until he receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the Veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


